ICJ_020_ElectriciteBeyrouth_FRA_LBN_1953-10-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA SOCIETE
« ÉLECTRICITÉ DE BEYROUTH »

(FRANCE c. LIBAN)

ORDONNANCE DU 20 OCTOBRE 1953

1953

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

“ELECTRICITE DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER OF OCTOBER 20th, 1953

SOCIÉTÉ D'ÉDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit :

« Affaire de la Société « Electricité de Beyrouth »,
Ordonnance du 20 octobre 1953: C.I. J. Recueil 1953, p. 41.»

This Order should be cited as follows :

“Électricité de Beyrouth’ Company case,
Order of October 20th, 1953: I.C.J. Reports 1953, p. 41.”

 

Ne de vente: 108
Sales number

 

 

 
AI

INTERNATIONAL COURT OF JUSTICE

YEAR 1053

October 20th, 1953

“ÉLECTRICITÉ DE BEYROUTH”
COMPANY CASE

(FRANCE v. LEBANON)

ORDER

The International Court of Justice,
having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 32 and 37 of the Rules of Court ;

Makes the following Order :

Whercas on August 14th, 1953, the French Chargé d'affaires ad
interim at The Hague filed in the Registry an Application instituting
proceedings before the Court against the Republic of Lebanon
regarding a dispute between the French Government and the
Lebanese Government concerning certain concessions for the
exploitation of public services in Lebanon, granted by the latter
Government to the ‘Électricité de Beyrouth’ Company,

Whereas, for the purpose of basing the jurisdiction of the Court,
the Application refers to Article 23 of an Agreement concluded on
January 24th, 1948, between the French Government and the
Lebanese Government,

Whereas the Application also states the nature of the claim and
gives a concise statement of the facts and grounds on which the
claim is based,

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court,

Whereas, by a letter dated August 14th, 1953, the French Chargé
d'affaires ad interim at The Hague notified the appointment of

4

1953
October 2oth
General List:

No. 20
ÉLECTRICITÉ DE BEYROUTH’’ (ORDER OF 20 X 53) 42

M. André Gros, Legal Adviser to the Ministry for Foreign Affairs, as
Agent of the French Government,

Whereas, by telegram dated September 23rd, 1953, the Minister
for Foreign Affairs of the Lebanese Government notified the appoint-
ment of Professor Emile Tyan as Agent of that Government ;

THE COURT,

After ascertaining the views of the Parties with regard to ques-
tions of procedure and taking their proposals into consideration,

Fixes as follows the time-limits for the filing by the Parties of
the said Pleadings :

for the Memorial of the Government of the French Republic :
January 18th, 1954 ;

for the Counter-Memorial of the Government of the Republic
of Lebanon : April 28th, 1954 ;

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twentieth day of October, one
thousand nine hundred and fifty-three, in three copies, one of which
will be placed in the archives of the Court and the others will be
transmitted to the Government of the French Republic and the
Government of the Republic of Lebanon, respectively.

(Signed) ARNOLD D. McNarr,
President. ;

(Signed) GARNIER-COIGNET
Deputy-Registrar.
